Citation Nr: 0948027	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right middle finger 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the above claim.  In August 2008, the 
Veteran testified at a video-conference hearing before the 
undersigned Acting Veterans Law Judge.  When this claim was 
originally before the Board in October 2008, it was remanded 
for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran's right middle finger disorder was incurred in, 
or caused by, his active service.


CONCLUSION OF LAW

A right middle finger disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran contends that his currently diagnosed right 
middle finger disorder was caused by, or incurred during, 
active military service.  Specifically, the Veteran has 
reported that he lacerated his right middle finger in an 
aircraft door in October 1942, when he was sent to the Mac 
Dill dispensary for sutures.  The Veteran has also reported 
that he now has a scar and numbness around the suture site, 
particularly during cold weather, as well as painful motion 
of the right middle finger.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As the Board noted in its October 2008 remand, the Veteran's 
service treatment records reveal that the Veteran's finger 
was redressed on at least two occasions in November 1942.  
The Board also noted that at his September 2007 VA 
examination, the Veteran had bony deformities of the middle 
interphalangeal joints of both third fingers, degenerative 
changes of the radiocarpal joint, loss of the articulating 
cartilage, bony sclerosis, and a 1.5 centimeter laceration 
over the middle interphalangeal joint of the right third 
finger.  Based on his examination, the examiner diagnosed the 
Veteran with cold sensitivity of the right third finger and 
stated that, although the Veteran's service treatment records 
indicated that the Veteran's finger was redressed on two 
occasions, he did not know what the notation "finger 
redressed" meant, and therefore concluded that he was unable 
to provide an opinion regarding whether any current right 
third finger injury was related to treatment of the finger 
during service without resorting to speculation.  

In light of the above, because it is undisputed that the 
Veteran was treated for a finger injury during service and 
now has a scar on the right middle finger with associated 
pain and sensitivity to cold, the Board will focus on the 
evidence that relates to whether his right middle finger 
disorder is related to service.  See Newhouse v. Nicholson, 
497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, in March 2009, the Board remanded the claim 
for a VA medical examination and medical opinion to determine 
whether it was at least as likely as not that the Veteran's 
right middle finger disorder had its onset during, or was 
otherwise related to, military service.  In compliance with 
the Board's remand instructions, in August 2009 the Veteran 
was afforded a VA examination.  At the outset of the 
examination report, the examiner indicated that he had 
reviewed the Veteran's claims folder.  The Veteran reported 
that he cut his right third finger on an aircraft door in 
1942, and was treated with sutures.  The Veteran indicated 
that his current symptomatology included coldness around the 
scar during winter.   

Based on his examination, the examiner diagnosed the Veteran 
with an old laceration of the right third finger with mild 
cold sensitivity during the winter.  He noted that the 
Veteran had no residuals of this injury over the years other 
than his right third finger being somewhat colder than the 
other fingers when exposed to cold weather.  X-rays did not 
show any specific degenerative changes to right third finger, 
but rather, showed typical osteoarthritic changes in other 
parts of the hand.  The examiner noted that the Veteran had a 
1.5 centimeter well-healed scar over the middle 
interphalangeal joint, which was not disfiguring or 
deforming.  The examiner went on to state that the Veteran's 
service treatment records included two entries in 1942 
stating that the Veteran's finger was redressed, but that 
these records did not indicate which finger was injured.  As 
such, there appeared to be a finger issue in 1942 that, based 
on the Veteran's reports, was related to a finger laceration.  
The examiner then stated that, because the service treatment 
records were non-specific, he could not find any other 
reliable fashion with which to provide a nexus opinion other 
than to base an opinion on the Veteran's statements.  Based 
on these statements, the examiner concluded that it was at 
least as likely as not that the Veteran's scar on the right 
third finger, volar aspect, with associated sensitivity to 
cold weather, was secondary to the old in-service laceration.  

There is no reason to doubt the credibility of the Veteran in 
reporting that he lacerated his right middle finger on an 
aircraft door in October 1942.  His records are internally 
consistent, and it is facially plausible that he cut his 
finger on an aircraft door while in service, especially given 
his military occupational specialty as an airplane crew 
chief.  See 38 U.S.C.A. § 1154(a).  The Veteran is also 
competent to report the occurrence of an in-service injury.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno.  It is within the Veteran's realm of personal 
knowledge whether he sustained a finger injury during service 
which has continued to bother him since that time.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

Further, the August 2009 VA examiner provided the opinion 
that it was as likely as not that the Veteran's residual scar 
of the right third finger with associated sensitivity to cold 
weather was secondary to his reported in-service finger 
injury.  This opinion was based on a review of the Veteran's 
claims file and the Veteran's verbal history regarding an in-
service injury, which was consistent with the evidence of 
record.  The Board finds the medical opinion of the August 
2009 VA examiner to be probative as to the etiology of the 
Veteran's right middle finger disorder.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

The Board also acknowledges the September 2007 VA examiner's 
opinion that the etiology of the Veteran's right third finger 
injury could not be determined without resorting to 
speculation.  However, insofar as this opinion fails to 
provide a clear statement as to the etiology of the Veteran's 
right finger disorder, the Board finds this opinion to be of 
little probative value.  See Hogan v. Peake, 544 F.3d 1295, 
1298 (Fed. Cir. 2008) (the Board may discount the value of 
competent medical evidence based on factors including the 
lack of a definitive statement as to etiology); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has a right middle finger 
scar with associated sensitivity to cold weather.  
Additionally, the Veteran has consistently reported the 
incidents in service that caused this scar, as is evidenced 
by two VA examination reports, his statements supporting his 
claim, and his August 2008 hearing testimony, and which is 
further bolstered by his military occupational specialty as 
an airplane crew chief.  Finally, the August 2009 VA examiner 
has attributed the Veteran's right middle finger disorder to 
his time in service, thereby providing the necessary nexus 
between the claimed in-service injury and the present 
disability.  Accordingly, service connection for a right 
middle finger disorder is warranted.  


ORDER

Service connection for a right middle finger disorder is 
granted. 



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


